Citation Nr: 0516666	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  He had previous service with the National Guard.

This comes before the Board of Veterans' Appeals (Board) from 
a November 1999 rating decision issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida.  The veteran voiced disagreement 
with the denial of service connection in June 2000.  In 
September 2002, a statement of the case (SOC) was issued and 
the veteran perfected his appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent, probative medical evidence does not reveal a 
current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  Here, 
the veteran's service medical records indicate that he was 
clinically evaluated as psychiatrically normal upon discharge 
in June 1970.  The current medical evidence does not contain 
a competent medical diagnosis of PTSD.  

While an August 1998 VA medical record indicates that 
screenings for mood, PTSD, and memory were positive, a 
diagnosis of PTSD was not given.  Furthermore, while the 
April 1998 VA Agent Orange examination report includes a 
notation of "questionable PTSD" as a conclusion, a mental 
health clinic record from that same day shows that, instead 
of PTSD, the veteran was diagnosed with a pain disorder and 
an adjustment disorder with anxiety and depression.  
Additional VA treatment records show treatment for an 
adjustment disorder, a major depressive disorder, and an 
anxiety state.  At no point does the medical evidence reveal 
a diagnosis of PTSD that conforms with the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (2004).  Absent competent, 
probative medical evidence of such a diagnosis, service 
connection for PTSD must be denied.  As the weight of the 
evidence is against this service connection claim, the 
doctrine of reasonable doubt is not for application.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic psychiatric disability as a result of his military 
service or any incident therein.  Nor are his assertions that 
his treatment for depression should be considered for PTSD 
purposes competent medical evidence of a current diagnosis.  
See also 38 C.F.R. § 4.125(a) (2004).

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for this claim was not provided to 
the veteran prior to initial adjudication, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  However, the 
VCAA was not enacted until November 9, 2000.  As such, the 
Board concludes that the RO did not err by not providing the 
veteran proper notice prior to the initial adjudication in 
1999.  VAOPGREC 7-2004 (July 16, 2004).  Moreover, he was 
subsequently provided content complying notice and proper 
process.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2001 and April 2001.  Since the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the September 2002 SOC.  With respect to element (4), the 
Board notes that the RO's April 2001 letter contained a 
specific request that the veteran provide the information 
requested or the evidence itself, and thus may considered to 
have been requested to provide to VA any evidence in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  As the veteran has not submitted probative, 
competent medical evidence of a current diagnosis of PTSD, a 
VA examination has not been provided for this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 375 (2002).  His 
service medical records, service personnel records, and VA 
medical records have been obtained.  His statements in 
support of claim have been associated with the claims file.  
While the record indicates that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, an 
August 1998 VA treatment record shows that the veteran is in 
receipt of such benefits due to an orthopedic disability.  As 
such evidence is not pertinent to this psychiatric claim, a 
remand in the instant case would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).
 
As the veteran has not identified, or properly authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


